Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Non-Final, First Action

Status of Claims
Duplicate Claims
Applicant is advised that should claim 11 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP 608.01(m). 

	Claims 1-20 are pending.
Claims 1-20 are rejected.
	Claims 1, 2, 5, 13 and 14 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application discloses and claims only subject matter disclosed in prior application no. 15/515,517, 03/29/2017, which is a 371 of PCT/IB2015/02084, 09/29/2015, which claims benefit of 62/056,718, 09/29/2014, and names the inventor or at least one joint inventor named in the prior application. (The specification filed with instant application 16/941,206 appears to set forth at least a portion of the earlier disclosure, 15/515,517, that is germane to the invention as claimed. In addition, the instant application appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application (MPEP 201.06).) In addition, the patent (No. 10,724,069) issued from parent application 15/515,517 was published on the same day or after the filing date of the instant application. Applicant designates the instant application a “DIV" of 15/515,517; the claims do result from a Restriction/Election requirement made in the parent application on 06 April 2018. Accordingly, this application constitutes a divisional.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1-20 have the effective filing date of 29 September 2014.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 November 2020, 28 July 2021, 13 September 2021 and 08 October 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings were received on 28 July 2020.  Replacement drawings were received on 04 November 2020. These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities:

(1) The abstract is objected to because it contains language that could be implied.
MPEP 608.01(b) (I)(C)) states, in part: The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.

The abstract, line 1, reads: “The present disclosure relates to a cartridge,…”, which could preferably read: “The present disclosure describes a cartridge,…”
Other language will be considered.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1), MPEP 608.01(o), MPEP 608.01(l) and MPEP 2173.03.  See also MPEP 2163.06 (III). Correction of the following is required:

(2) Claims 9 and 19 recites: “…, wherein the metering system comprises at least two detectors placed downstream of the detection module.”

The specification recites: “In other embodiments, the metering approach incorporates a hardware-based approach. In some embodiments, two light detectors are placed in a waste collection channel downstream away from the detection region. The two light detectors are separated by a known distance, which dictates a certain amount of predetermined volume. Once the sample front reaches the first detector, the embedded software starts the volume measurement, and when the sample front reaches the second detector, that means the pre-determined amount of sample has been processed and analyzed. Both examples described can accurately measure or calculate sample volumes processed on the microfluidic device” (clean copy specification filed 05 January 2021, pg. 3, para. [0009]). That is, the metering system is described specifically as comprising two light detectors with specific functions.
Therefore, there is no description of the metering system comprising ‘at least two’ detectors.
In order to provide proper antecedent basis, Applicant should indicate where in the specification this concept is explained, described or defined, or submit an appropriate amendment to the specification which provides clear antecedent basis for the term appearing in the claimed subject matter, without introducing new matter (MPEP 608.01(o) and MPEP 2163.06 (III)) or the recitation of ‘at least’ two detectors in the claim can either be deleted or amended to a number of detectors that is supported by the specification.

Appropriate correction is required.

Claim Objections
Claims 1, 2, 5, 13 and 14 are objected to because of the following informalities:

(1) Claims 1, 2, 5, 13 and 14 recite method substeps that are listed as ‘a.’, ‘b.’ and/or ‘c.’
That is, each substep is marked with a period. MPEP 608.01 (m) recites, in part: Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). For example, full or half parentheses may be used to demarcate substeps in a method step. 
(2) Claims 2 and 14, step c., recite: “…; and c. the image analysis program generating cell analysis results…”, which should read: “…; and c. the image analysis program generating cell or particle analysis results…”

Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 5 and 6 are indefinite because they recite insufficient, improper or unclear antecedent basis for the limitations in the claim(s).

(1) Claim 5 recites: “The method of claim 2, further comprising:…that incorporates the fluidic chip and optical imaging module;…”

However, neither claims 1 nor 2 describe an ‘optical imaging module’.

For the purpose of compact prosecution, the claim will be interpreted to read: “The method of claim 2, further comprising:…that incorporates the fluidic chip and detection module;…”
Prior art will be applied according to this interpretation.


	(2) Claim 6 recites: “The method of claim 2, further comprising carrying the portable cartridge…”

	However, claim 2 does not recite the term ‘portable cartridge’.

	For the purpose of compact prosecution, the claim will be interpreted to read: “The method of claim 5, further comprising carrying the portable cartridge…”
Prior art will be applied according to this interpretation.

Claim 6 is indefinite because the metes and bounds of the claimed subject matter are not clear.

(3) Claim 6 recites: “…further comprising carrying the portable cartridge to perform cell or particle detection and analysis in one or more of the following: one or more remote locations; one or more developing locations; one or more developed locations.”

The terms ‘remote’, ‘developing’ and ‘developed’ are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no definition, explanation or description given for the terms ‘remote’, ‘developing’ and ‘developed’ (MPEP 2173.05 (b)(I)).
The specification recites: “…, the product prepared by the process further comprises the step of carrying the portable device, including a cartridge as disclosed herein, to perform cell detection and analysis in one or more of the following: one or more remote locations; one or more developing locations; one or more developed locations” (clean copy spec., pg. 6, cont. para. [0013]); and “…, the process further comprises carrying the portable cartridge to perform cell detection and analysis in one or more of the following: one or more remote locations; one or more developing locations; one or more developed locations.” That is, there is no definition, description or explanation of which types of locations are considered remote vs developing vs developed.
For the purpose of compact prosecution, the claim will be interpreted to mean that when the cartridge described in the claimed subject matter is portable, it will be considered to have the inherent capability of being carried or transported to any location; e.g., remote, developing and/or developed, as cited in the prior art or in the context of standard American English dictionary definitions. In addition, devices or cartridges described in the prior art as portable, will be considered to have the capability described in instant claim 6.
Prior art will be applied according to this interpretation. 


Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-17 and 20 are rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Nayyar et al. (International Patent Application Publication No. WO 2012/119243 A2).
[Nayyar et al. cited on the IDS submitted 25 November 2020.]

Nayyar et al. addresses the limitations of claims 1, 2, 3, 4, 5, 6, 7, 11, 12, 13, 14, 15, 16, 17 and 20.
Regarding claims 1, 11 and 13, Nayyar et al. discloses a method and system of cell detection and analysis (Abstract). The described invention relates to a method for cell detection and analysis, characterized in that it comprises the following steps: introducing a cell sample of one or more cells to a fluidic chip; flowing the cell sample through a microfluidic channel within the fluidic chip; and operating an optical imaging module to analyze the cell sample flowing within the fluidic chip (pg. 4, lines 18-22). The described invention involves a fluidic cell sample that flows over the detection module window (pg. 13, lines 27-30 [Claim 1- A method of cell or particle detection and analysis, comprising: a. introducing a sample of one or more cells or particles to a cartridge containing a fluidic chip; b. flowing the sample through at least one microfluidic channel within the fluidic chip; and c. operating a detection module to analyze the sample flowing within the fluidic chip] [Claim 11- the sample flows over the detection module] [Claim 13- A method of cell or particle detection and analysis, comprising: a. introducing a sample of one or more cells or particles to a cartridge containing a fluidic chip; b. flowing the sample through at least one microfluidic channel within the fluidic chip; and c. operating a detection module to analyze the sample flowing within the fluidic chip, wherein the sample flows over the detection module]).
Regarding claims 2 and 14, the method for cell detection and analysis is characterized in that it comprises the further steps of: the optical imaging module operating a detector to capture one or more images of the cell sample flowing past a detection window section of the fluidic chip; the optical imaging module operating an image analysis program to analyze the one or more images; and the image analysis program generating cell analysis results relating to the cell sample (pg. 4, lines 23-26 thru pg. 5, lines 1-2). The detection module may further be operable to generate or otherwise capture images of cells as they flow past the window and to use these images collectively for the purpose of analyzing the cells (Abstract [Claims 2 and 14- a. the detection module operating a detector to capture one or more images of the sample flowing past a detection window section of the fluidic chip; b. the detection module operating an image analysis program to analyze the one or more images; and c. the image analysis program generating cell analysis results relating to the sample]).

That is, the detection module and the optical imaging module have the same function.

Regarding claims 3 and 15, Nayyar et al. discloses that the cell detection and analysis system is further characterized in that the image analysis program may produce diagnostic results (pg. 4, lines 11-12 [Claims 3 and 15- the image analysis program generating diagnostic results relating to the sample]).
Regarding claims 4 and 16, the method for cell detection and analysis is characterized in that it comprises the further step of the optical imaging module applying one or more calculations and one or more algorithms to analyze the cell sample (pg. 5, lines 6-8 [Claims 4 and 16- the detection module applying one or more calculations and one or more algorithms to analyze the sample]).
Regarding claim 5, the method for cell detection and analysis is characterized in that it comprises the further steps of: creating a portable device that incorporates the fluidic chip and optical imaging module; and a user carrying the portable device to various locations to perform cell detection and analysis (pg. 5, lines 9-12 [Claim 5- a. creating a portable cartridge that incorporates the fluidic chip and optical imaging module; and b. a user carrying the portable cartridge to various locations to perform cell or particle detection and analysis]).
Regarding claim 6, the method for cell detection and analysis is characterized in that it comprises the further step of carrying the portable device to perform cell detection and analysis in one or more of the following: one or more remote locations; one or more developing locations; one or more developed locations (pg. 5, lines 13-16 [Claim 6- carrying the portable cartridge to perform cell or particle detection and analysis in one or more of the following: one or more remote locations; one or more developing locations; one or more developed locations]).
Regarding claims 7 and 17, the method for cell detection and analysis is characterized in that it comprises the further step of storing the analysis of the cell sample of the optical imaging system in a storage means (pg. 5, lines 17-19 [Claims 7 and 17- storing the analysis results of the sample]).
Regarding claims 12 and 20, the described invention offers an image capturing technique that may be continuous. In the described invention, images are taken continuously (pg. 14, lines 11-16 [Claims 12 and 20- the detection module is capable of continuous image capturing capabilities]).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over Nayyar et al. (International Patent Application Publication No. WO 2012/119243 A2) in view of McDevitt et al. (U.S. Patent Application Publication No. 2015/0004717 A1; filed Jun. 30, 2014).
[Nayyar et al. cited on the IDS submitted 25 November 2020.]

Nayyar et al. addresses the limitations of claims 1-7, 11-17 and 20 in the 35 U.S.C. §102(a)(1)/(a)(2) rejection above.

Nayyar et al. addresses some of the limitations of claims 8, 9, 10, 18 and 19.
Regarding claims 8 and 18, Nayyar et al. further shows that the described invention may measure a given amount of sample volume without such moving components (pg. 15, lines 24-25 [Claims 8 and 18- calculate a volume processed by the detection module]).
Regarding claims 9 and 19, a minimum amount of sample volume must be examined in order to obtain accurate analysis results. Due to physical limitations of prior art optical imaging systems, a large area of samples must be imaged to meet this requirement. When the area to be imaged exceeds the size of the optical detector, moving optical sources or detectors to cover the entire sample field becomes inevitable (pg. 15, lines 25-30). The described invention is a particle detection and analysis system that may comprise a fluorescent excitation and detection platform. The platform may include a light source, for example, such as a laser diode or LED for excitation, emission filters for signal collection and an optical detector, for example, such as CMOS or CCD camera for detection (pg. 28, lines 10-14 [Claims 9 and 19- the system comprises detectors to calculate volume]).
Regarding claim 10, the optical imaging system is positioned to be directed to the fluidic chip or a portion of the fluidic chip (pg. 5, lines 20-27 [Claim 10- the detection module comprises an optical imaging system; also see claims 2 and 14 above]).
An actuator may be coupled to the cartridge to drive fluid through the cartridge (pg. 3, lines 9-10 [Claim 10- the detection module comprises an actuator]). 
The analysis device is a portable device, and may be a hand held device. The analysis device may incorporate several elements, for example, such as a display, an input/output means, CPU, a storage or memory means, power control, and a communication means (pg. 18, lines 12-15). The images may be processed and analyzed using software, algorithms and/or neural networks (pg. 3, lines 14-15 [Claim 10- the detection module comprises an interconnection board]).

Compare to Applicant’s specification which describes an interconnection board: “…, the interconnection board comprises data storage; input/output mechanisms; and software” (clean copy spec., pg. 4, para. [0011]).
That is, Nayyar et al. describes hardware parts of the analysis device which are included in Applicant’s interconnection board.

Nayyar et al. does not show: 1) a metering system, per se [Claims 8, 9, 18 and 19]; 2) the metering system comprises at least two detectors placed downstream of the detection module [Claims 9 and 19]; 3) a cartridge loading system [Claim 10]; and 4) a bellow actuator [Claim 10].

McDevitt et al. addresses some of the limitations of claim 10.
McDevitt et al. shows portable instrumentation for point-of-care analysis (pg. 1, para. [0003]). The universal analyzer serves as a platform that is capable of a broad range of biological and chemical testing, including soluble and cellular biomarkers (pg. 2, para. [0018]). The pBNC (programmable bio-nano-chip) optics module has several features including application for cell imaging (pg. 7, para. [0091]). The term ‘lab card’ or ‘assay card’ refers to a customized cartridge for a particular reaction type (pg. 4, para. [0034] [nexus to Nayyar et al.] [portable cartridge for analyzing cells]). The methods, devices and systems include any one or more of the following embodiments, in any combination: an optical imaging module; one or more blister actuators (pg. 2, para. [0032] thru pg. 3, cont. para. [0032] [nexus to Nayyar et al.] [detection module comprises an optical imaging system, an actuator]). The prototype analyzer contains a mini-PC and touchscreen with the following features, including Intel HD Graphics 4400 integrated by CPU (pg. 5, para. [0067] [nexus to Nayyar et al.] [detection module comprises a CPU and software]). 
Regarding claim 10, the analyzer contains one or more of the following features, in any combination, including a cartridge loading mechanism (pg. 2, para. [0017] and [0024] [Claim 10- the detection module comprises a cartridge loading mechanism]). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of cell or particle detection and analysis, as shown by Nayyar et al., by incorporating a metering system, which comprises at least two detectors placed downstream of the detection module [Claims 8, 9, 18 and 19], with a reasonable expectation of success, because Nayyar et al. shows that the detection module of the described invention can calculate sample volume and also shows that a camera (as detector) can be used to analyze said sample in this manner (MPEP 2143 (I)(G)).
Therefore, it would have been obvious to one of skill in the art to have incorporated a separate metering system comprising at least two detectors [Claims 8, 9, 18 and 19], because the metering system, as instantly-described, performs the same function as some of the hardware components of the detection module, shown by Nayyar et al., and the addition of more than one of the cameras or detectors shown by Nayyar et al., would be akin to adding more of same (MPEP 2144.04 (IV)(A)).

Compare to Applicant’s description of a metering system: “…, the metering system incorporates a software approach where the cell/particle speeds are measured as they are detected. After detection, their motion will be tracked as they move across the detection region. Given the speed measured and the microchannel dimensions (width and depth), the embedded image analysis software can calculate the volume processed by the detection system” (clean copy specification, pg. 3, para. [0009]).

One of ordinary skill in the art would have been motivated to have made those modifications, because Nayyar et al. teaches that due to the potentially large volume of the sample to be analyzed, a significant amount of images may need to be recorded and processed (pg. 34, lines 15-17). Therefore, the incorporation of a distinct metering system comprising at least two cameras or detectors would improve the step of taking images of the sample, so as to be able to facilitate analysis of said sample, for example, the calculation of its volume.
It would have been further obvious to have incorporated a cartridge loading mechanism [Claim 10], as shown by McDevitt et al., with a reasonable expectation of success, because McDevitt et al. shows a method of cell or particle detection and analysis comprising a portable cartridge, which is the method and cartridge, shown by Nayyar et al. (MPEP 2143 (I)(G)).
Even in the absence of McDevitt et al., it would have been obvious to have incorporated a cartridge loading mechanism into the cell detection and analysis system, shown by Nayyar et al., with a reasonable expectation of success, because Nayyar et al. shows that the fluidic chip, optical source and detection module may be incorporated within a single housing (pg. 4, lines 15-17). The housing is a portable, handheld housing (pg. 6, lines 10-13). The cartridge may be a disposable cartridge and may further be a microfluidic chip (pg. 11, lines 24-27). Figure 15 shows cartridge housing (110) and a cartridge (108) positioned therein (pg. 12, lines 3-8 and Fig. 15). Therefore, it would have been obvious (and one would have been motivated) to have incorporated a cartridge loading system as an improvement to the system, shown by Nayyar et al., in order to facilitate loading and positioning of the cartridge into the cartridge housing of the single housing (MPEP 2143 (I)(D,G)).
It would have been further obvious to have incorporated a bellow actuator [Claim 10], with a reasonable expectation of success, because, barring a showing of criticality for the specific limitation, it would have been obvious to have optimized the detection module by substituting the actuator, shown by Nayyar et al., with a bellow actuator (MPEP 2144.05 (II)(A) and (III)(A) and MPEP 2143 (I)(B)(3)).
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of analyzing cells or particles using a microfluidic device would be motivated to incorporate specific hardware components to facilitate the various processes conducted by said device, e.g., efficiently loading a sample into the microfluidic device cartridge, accurately determining the volume of sample and (cell) content of said sample by passing it through a metering system comprising at least one detector or camera, and incorporating a (bellow) actuator and/or pump to efficiently pass the sample through the various hardware components of the detection module. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/           Examiner, Art Unit 1651                

/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651